       Case 1:20-cv-02675-AT-OTW Document 10 Filed 06/08/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            6/8/2020
 ABRAHAM GROSS,

                                  Plaintiff,

                      -against-
                                                                     20 Civ. 2675 (AT)
 CRASH FOR GOLD LLC; CENTRAL
                                                                 ORDER OF SERVICE
 CASTING LLC; HBO INC.; HBO WEST
 COAST PROGRAMMING LLC; NICOLE
 PAYSON,

                                  Defendants.

ANALISA TORRES, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, the New York State Human Rights Law, N.Y. Exec. Law

§§ 290 to 297, and the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 to

131. Plaintiff alleges that his employer discriminated against him based on his sex. By order

dated April 1, 2020, the Court granted Plaintiff’s request to proceed in forma pauperis.

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is
       Case 1:20-cv-02675-AT-OTW Document 10 Filed 06/08/20 Page 2 of 4



issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Crash For Gold LLC; Central Casting

LLC; HBO INC.; HBO West Coast Programming LLC; and Nicole Payson through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail an information package to Plaintiff.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Defendants Crash For Gold LLC, Central Casting LLC, HBO INC., HBO West

Coast Programming LLC, and Nicole Payson and deliver to the U.S. Marshals Service all

documents necessary to effect service.

        In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties who

are unable to use email may submit documents by regular mail or in person at the drop box

                                                  2
         Case 1:20-cv-02675-AT-OTW Document 10 Filed 06/08/20 Page 3 of 4



located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300

Quarropas Street). For more information, please visit the Court’s website at nysd.uscourts.gov.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 8, 2020
           New York, New York




                                                 3
Case 1:20-cv-02675-AT-OTW Document 10 Filed 06/08/20 Page 4 of 4



             DEFENDANTS AND SERVICE ADDRESSES


     Crash For Gold LLC c/o Scott D. Jaffee
     1100 Avenue of the Americas
     New York, NY 10036

     Central Casting LLC
     5 Pennsylvania Plaza, 10th Floor
     New York, NY 10001

     HBO Inc.
     111 Eighth Avenue
     New York, NY, 10011

     HBO West Coast Programming LLC
     2500 Broadway
     Santa Monica, CA, 90404

     Nicole Payson, Production Assistant
     HBO, Inc./Corporation System
     111 Eighth Avenue
     New York, NY, 10011
